DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               DIONA COMERY, individually, etc., et al.,
                          Appellants,

                                    v.

  FLORIDA'S ATTAINABLE HOME COMPANY, LLC, a Florida limited
                     liability company,
                          Appellee.

                              No. 4D20-1883

                              [July 22, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Robinson, Judge; L.T. Case No. CACE19-
005715 (13).

   Geoffrey D. Ittleman of The Law Offices of Geoffrey D. Ittleman, P.A.,
Fort Lauderdale, for appellants.

  Jeffrey Green of Kaye Bender Rembaum, P.L., Pompano Beach, for
appellee.

PER CURIAM.

   Affirmed.

FORST, KLINGENSMITH and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.